19-13895-jlg     Doc 476      Filed 06/24/21 Entered 06/24/21 16:40:48              Main Document
                                           Pg 1 of 21
                                 POLLOCK | COHEN                    LLP
                                    60 BROAD STREET, 24TH FLOOR
                                     NEW YORK, NEW YORK 10004
                                           (212) 337-5361
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251

                                            June 24, 2021

VIA ECF AND FEDERAL EXPRESS
Hon. James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green, Courtroom 601
New York, NY 10004

               Re:     In re Orly Genger, Chapter 7 Case No. 19-13895

Dear Judge Garrity:

        We represent Michael Oldner, the trustee of the Orly Genger 1993 Trust and write
pursuant to the Court’s memo endorsement permitting the filing of objections and counter-
designations to the designations from Mr. Oldner’s deposition. (ECF No. 468). We are enclosing
objections and counter-designations made on behalf of Mr. Oldner (in his capacity as trustee of
the Orly Genger 1993 Trust) and Sagi Genger (who joins in these objections and counter-
designations).

        Overall, we note Debtor’s designations largely relate to Mr. Oldner’s (alleged improper)
administration of the Orly Trust. Should the Court approve the proposed sale of the fiduciary
duty derivative claims, as sought in the Trustee’s Rule 9019 motion, this testimony may become
relevant. But it does not have any apparent relation to the pending motion to dismiss. Next, a
lengthy section of the designations relates to a detailed examination of the joinder to the already-
decided motion to dismiss or transfer to New York, which was filed in Texas almost two years
ago. As the Court is aware, the Orly Trust did not join in the currently-pending motion to
dismiss.

        Thank you for Your Honor’s consideration in this matter.

                                                       Respectfully,

                                                       /s/ Adam Pollock

                                                       Adam Pollock



Enclosures
(Two single-sided copies of letter, and its enclosures, will be sent to via Federal Express.)
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48   Main Document
                                      Pg 2 of 21




                             Exhibit A
19-13895-jlg    Doc 476     Filed 06/24/21 Entered 06/24/21 16:40:48   Main Document
                                         Pg 3 of 21



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re Orly Genger,
                                                               Chapter 7
                  Debtor.
                                                         Case No. 19-13895-JLG




             OBJECTIONS AND COUNTER-DESIGNATIONS TO
        DEBTOR’S DEPOSITION DESIGNATIONS OF MICHAEL OLDNER

        The following objections and counter-designations are made on behalf of Michael
Oldner (in his capacity as trustee of the Orly Genger 1993 Trust) and Sagi Genger (who
joins in these objections and counter-designations).

       Mr. Oldner and Mr. Genger generally object to the Debtor’s deposition
designations of Michael Oldner’s depositions as irrelevant to the pending motion to
dismiss, because they concern Mr. Oldner’s performance and fitness as trustee of the
Orly Genger 1993 Trust, rather than the conduct that forms the basis of the motion to
dismiss. Mr. Oldner and Mr. Genger further generally object to the lengthy section of
the designations regarding the joinder to the already-decided motion to dismiss or
transfer to New York, which was filed in Texas almost two years ago.

I.       Debtor’s Deposition Designations –
         Michael Oldner’s June 25, 2020 Deposition

 Beginning Ending    Objection                             Counter-Designations
 Page:Line Page:Line
 7:16          7:20

 11:17         11:21                                       Errata 11:20

 12:20         12:20                                       12:21 – 12:23;
                                                           15:7 – 15:11

 35:4          35:7

 43:2          43:3

 44:19         44:21

 45:1          45:2

 45:9          45:21
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48   Main Document
                                      Pg 4 of 21



Beginning Ending    Objection                          Counter-Designations
Page:Line Page:Line
46:24          47:3

48:6           48:17

48:22          48:23                                   48:24 – 49:18

54:13          54:22

54:24          54:24

55:22          55:25                                   56:12 – 56:18

56:5           56:5

57:1           57:7

57:10          57:12

60:19          60:24

61:10          61:14

61:17          61:18

61:21          61:23

62:10          62:13

69:15          69:20

70:19          70:23                                   50:6 – 50:16;
                                                       50:24 – 51:11

72:1           72:5       Seeks speculation

72:8           72:9       Seeks speculation

72:11          72:14      Seeks speculation

77:9           77:11

77:16          77:16

79:6           79:8       Relevance;
                          seeks legal conclusion



                                      -2-
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48    Main Document
                                      Pg 5 of 21



Beginning Ending    Objection                          Counter-Designations
Page:Line Page:Line
80:10          80:17      Relevance;
                          seeks legal conclusion

81:15          81:16

81:20          82:6                                    12:21 – 12:23;
                                                       15:7 – 15:11

82:14          82:14                                   82:15–82:17;
                                                       82:21–82:24;
                                                       83:1

83:20          83:23

87:25          88:4                                    Errata 88:4

88:5           88:20

89:16          90:16                                   Errata 90:8

92:24          93:9                                    93:14 – 93:25

94:1           94:9                                    Errata 94:7

95:11          96:5                                    96:6 – 96:8

100:21         100:23

101:24         102:3                                   50:6 – 50:16;
                                                       50:24 – 51:11

102:7          102:13

103:17         104:16                                  104:20 – 105:18

105:19         105:25                                  106:1 – 106:3

107:6          107:8                                   106:20 – 107:5

111:9          111:12




                                      -3-
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48   Main Document
                                      Pg 6 of 21



Beginning Ending    Objection                          Counter-Designations
Page:Line Page:Line
111:19         111:24                                  114:3 — 114:20;
                                                       159:14 — 159:24;
                                                       160:13 — 160:22

                                                       Errata 111:21, 111:24

112:5          112:10                                  114:3 — 114:20;
                                                       159:14 — 159:24;
                                                       160:13 — 160:22

113:20         113:21                                  Errata 113:21

115:8          115:13                                  116:6 – 117:8
                                                       Errata 115:10

117:4          117:22

119:7          119:11

119:14         119:15

119:20         119:22

129:1          129:8

129:25         130:2

131:1          131:2

131:7          131:18

132:6          132:9

151:9          151:14                                  106:1 – 106:3

157:25         159:1

159:6          159:9

159:14         159:18

163:10         164:10                                  Errata 163:22 – 163:25




                                      -4-
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48   Main Document
                                      Pg 7 of 21



Beginning Ending    Objection                          Counter-Designations
Page:Line Page:Line
169:3          169:10     Relevance                    50:6 – 50:16;
                                                       50:24 – 51:11

169:15         169:20

188:12         188:18     Relevance                    50:6 – 50:16;
                                                       50:24 – 51:11

189:7          189:17

192:16         192:20                                  196:24 – 197:3

195:14         195:25                                  196:24 – 197:3

196:12         196:16                                  196:24 – 197:3

199:4          199:22     Relevance                    575:22 – 576:9;
                                                       586:10 – 586:13

202:17         202:21     Relevance                    50:6 – 50:16;
                                                       50:24 – 51:11;
                                                       199:9 – 199:10;
                                                       575:22 – 576:9;
                                                       586:10 – 586:13.

202:24         203:1      Relevance                    50:6 – 50:16;
                                                       50:24 – 51:11;
                                                       199:9 – 199:10;
                                                       575:22 – 576:9;
                                                       586:10 – 586:13.
                                                       Errata 202:25

232:15         232:17

233:2          233:6

233:23         234:9                                   577:14 – 577:18
                                                       763:15 – 763:17

234:14         235:6

235:11         235:16



                                      -5-
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48   Main Document
                                      Pg 8 of 21



Beginning Ending    Objection                          Counter-Designations
Page:Line Page:Line
262:5          262:10

262:15         262:20                                  264:1 – 264:3

283:15         283:18

284:1          284:7

284:10         284:19

284:23         284:25     Calls for speculation

285:4          285:7      Calls for speculation

285:9          285:10     Calls for speculation

287:1          287:4

287:8          287:8

289:15         289:16

298:21         298:24

299:1          299:13

300:5          300:19                                  Errata 300:12 – 300:13

302:24         303:2

303:4          304:4

304:7          305:2

309:2          309:4

309:7          309:23

310:3          310:12                                  Errata 310:7 – 310:9

310:16         310:17                                  310:21–24

317:4          317:10

318:1          318:16




                                      -6-
19-13895-jlg    Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48     Main Document
                                       Pg 9 of 21



 Beginning Ending    Objection                            Counter-Designations
 Page:Line Page:Line
 319:4         319:8

 319:19        319:20

 320:23        321:3

 359:18        359:23

 360:1         360:10

 367:21        368:9


II.      Debtor’s Deposition Designations –
         Michael Oldner’s March 25, 2021 Deposition

 Beginning Ending           Objection                     Counter-Designations
 Page:Line Page:Line
 413:25        414:4

 415:1         415:10

 416:12        416:14

 420:20        421:10                                     12:21 – 12:23;
                                                          15:7 – 15:11

 422:19        423:9       Relevance, as joinder for
                           prior (TX) motion to dismiss
                           or transfer is not presently
                           at issue

 424:5         424:7       Relevance, as joinder for
                           prior (TX) motion to dismiss
                           or transfer is not presently
                           at issue

 424:14        424:24      Relevance, as joinder for
                           prior (TX) motion to dismiss
                           or transfer is not presently
                           at issue

 426:23        427:7



                                        -7-
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48        Main Document
                                     Pg 10 of 21



Beginning Ending           Objection                     Counter-Designations
Page:Line Page:Line
430:6          430:8

432:11         432:21                                    Errata 432:20 – 432:21

434:3          434:8                                     Errata 434:4

434:18         435:9

436:18         437:13     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

438:10         439:2      Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

439:18         440:6      Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

442:6          442:16     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

443:12         443:24

444:3          444:8                                     444:1 – 444:2

444:14         444:16

446:18         447:7

449:4          449:8

449:10         450:2                                     450:3 – 450:7

451:25         452:21

454:1          455:9




                                       -8-
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48        Main Document
                                     Pg 11 of 21



Beginning Ending           Objection                     Counter-Designations
Page:Line Page:Line
461:11         461:13                                    450:3 – 450:7

462:8          462:13

462:15         462:23

463:1          463:9

463:24         464:2

473:3          473:6

474:6          474:17

475:5          475:17

476:7          476:17

477:21         478:5

478:7          478:9

481:14         481:20

485:22         485:25

486:4          486:4                                     486:1 — 486:3

490:17         492:14     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

524:11         524:16

524:22         525:5

525:8          525:11                                    525:15–18




                                       -9-
19-13895-jlg    Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48   Main Document
                                      Pg 12 of 21



III.     Debtor’s Deposition Designations –
         Michael Oldner’s May 19, 2021 Deposition

 Beginning Ending           Objection                  Counter-Designations
 Page:Line Page:Line
 546:19        546:23

 553:4         553:20

 554:1         554:3

 556:3         556:4

 557:3         557:9

 558:7         558:12

 559:1         559:21                                  558:18 – 558:22

 560:1         560:1

 560:13        560:17

 561:5         561:9       Seeks legal conclusion

 561:13        561:18      Seeks legal conclusion

 562:11        563:11

 567:6         567:12

 567:24        568:2

 573:5         573:9

 573:21        573:25

 574:7         574:16

 574:21        574:24

 575:7         575:9

 575:19        576:9

 577:1         577:18




                                        - 10 -
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48   Main Document
                                     Pg 13 of 21



Beginning Ending           Objection                  Counter-Designations
Page:Line Page:Line
577:22         578:8                                  575:22 – 576:9;
                                                      586:10 – 586:13

579:3          579:11

580:12         580:13

580:15         580:15

580:24         580:25

581:20         581:21

581:23         581:23

581:25         582:1

586:23         586:24

587:2          587:2

589:23         590:2

590:11         590:13

591:5          591:8

591:24         592:13

596:25         597:12

597:19         598:2

600:16         600:19

612:18         612:22     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit A)

613:11         613:13     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit A)




                                       - 11 -
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48   Main Document
                                     Pg 14 of 21



Beginning Ending           Objection                  Counter-Designations
Page:Line Page:Line
613:17         613:18     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit A)

613:20         613:20     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit A)

616:11         616:12     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit A)

616:14         616:14     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit A)

617:6          618:5

618:10         618:12

618:18         618:23

619:2          619:2

619:13         619:19

619:22         620:1

622:3          622:5

622:7          622:7

622:19         622:24

630:21         630:24

631:2          631:7

631:11         631:16

631:19         631:24

632:7          632:13




                                       - 12 -
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48      Main Document
                                     Pg 15 of 21



Beginning Ending           Objection                      Counter-Designations
Page:Line Page:Line
639:21         640:3

640:10         640:12     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

640:17         640:24     Misstates the document, as      416:25 – 417:3
                          omits the remainder of the
                          complete sentence: “or, in
                          the alternative, transferring
                          the case to the United
                          States Bankruptcy Court
                          for the Southern District of
                          New York.”

                          Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)
                           Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

641:8          641:14     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)
                          Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

641:18         641:18     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)
                          Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue




                                       - 13 -
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48        Main Document
                                     Pg 16 of 21



Beginning Ending           Objection                     Counter-Designations
Page:Line Page:Line
643:3          643:5      Outside the scope of           648:23 – 648:24;
                          questions permitted to be
                                                         649:4 – 649:5
                          re-posed (Exhibit B)

                          Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

652:4          652:7      Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

652:11         652:11     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

652:13         652:13     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

655:14         656:2      Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

657:9          657:21     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

657:24         658:11     Relevance, as joinder for      658:16 – 658:18;
                          prior (TX) motion to dismiss   659:5 – 659:8;
                          or transfer is not presently   664:13 – 665:16
                          at issue




                                       - 14 -
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48        Main Document
                                     Pg 17 of 21



Beginning Ending           Objection                     Counter-Designations
Page:Line Page:Line
662:3          662:5      Relevance, as joinder for      658:16 – 658:18;
                          prior (TX) motion to dismiss   659:5 – 659:8;
                          or transfer is not presently   664:13 – 665:16
                          at issue

                          Asked and answered

662:10         662:15     Relevance, as joinder for      658:16 – 658:18;
                          prior (TX) motion to dismiss   659:5 – 659:8;
                          or transfer is not presently   664:13 – 665:16
                          at issue

663:24         664:12     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

664:20         665:16     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

675:5          675:10     Form                           648:23 – 648:24;
                          Misstates prior testimony      649:4 – 649:5

                          Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

675:14         675:15

675:24         676:3

676:6          676:6

677:11         677:15

679:25         680:16     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue




                                       - 15 -
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48      Main Document
                                     Pg 18 of 21



Beginning Ending           Objection                      Counter-Designations
Page:Line Page:Line
680:22         681:10

682:1          682:14     Asked and answered

685:25         685:25

686:3          686:8

692:10         693:16     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

693:19         693:19     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

701:7          701:14     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

709:10         709:21

711:25         712:3      Relevance, as joinder for       710:12 – 711:4
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

713:19         713:22     Badgering — same question
                          asked at least fourteen times
                          at [1] 710:24, [2] 711:8, [3]
                          712:1, [4] 712:6, [5] 712:11,
                          [6] 713:12, [7] 714:9, [8]
                          714:15, [9] 714:19, [10]
                          715:2, [11] 715:6, [12]
                          715:17, [13] 716:4, [14]
                          716:16
                          Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue




                                       - 16 -
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48       Main Document
                                     Pg 19 of 21



Beginning Ending           Objection                     Counter-Designations
Page:Line Page:Line
714:2          714:4      Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

720:19         720:22     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

720:25         721:2      Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

721:16         721:20     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

721:25         721:25     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

726:19         727:10     Form, mischaracterizes
                          document

727:21         728:3      Form, mischaracterizes
                          document

728:7          728:10

731:18         731:20     Relevance, as joinder for
                          prior (TX) motion to dismiss
                          or transfer is not presently
                          at issue

732:6          733:1                                     Errata 732:18

736:2          736:14

737:21         738:8                                     733:11 – 733:15

738:18         739:9      Form                           740:12 – 740:19
                                                         Errata 739:4




                                       - 17 -
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48    Main Document
                                     Pg 20 of 21



Beginning Ending           Objection                  Counter-Designations
Page:Line Page:Line
741:12         741:20

742:3          742:12     Form

742:22         742:22     Form

744:3          744:5      Legal conclusion

744:8          744:8      Legal conclusion

751:11         751:14     Asked and answered

751:17         751:17     Asked and answered

752:23         753:1

756:2          756:11     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

757:8          757:14     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

760:5          760:11

763:15         764:3      Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

765:13         765:15     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

766:14         766:20     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

767:3          767:9

767:14         768:2

769:10         769:12     Form, mischaracterize       768:22–769:6
                          testimony



                                       - 18 -
19-13895-jlg   Doc 476   Filed 06/24/21 Entered 06/24/21 16:40:48      Main Document
                                     Pg 21 of 21



 Beginning Ending          Objection                     Counter-Designations
 Page:Line Page:Line
 769:19        769:20

 772:16        772:20

 776:17        776:21

 776:25        777:10     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

 780:20        780:25     Outside the scope of
                          questions permitted to be
                          re-posed (Exhibit B)

 781:7         781:14     Mischaracterizes testimony

 782:6         782:21

 784:16        785:1

 785:6         785:16

 785:25        786:7

 790:3         790:12

 790:15        790:20



Dated: June 24, 2021

                                       POLLOCK COHEN LLP


                                       By: /s/ Adam Pollock
                                          Adam Pollock
                                          Max Rodriguez
                                       60 Broad St., 24th Floor
                                       New York, NY 10004
                                       Adam@PollockCohen.com
                                       (212) 337-5361

                                       Attorneys for the Orly Genger Trust, by its
                                       Trustee Michael Oldner


                                       - 19 -
